Citation Nr: 0019859	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty with the Air Force from 
June 1976 to May 1982.  The veteran also had service with the 
Air National Guard from June 1982 to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 1998, and a statement of the case was issued in 
January 1999.  The veteran's timely substantive appeal was 
received in March 1999.  In March 1999, the veteran testified 
at a personal hearing at the RO.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1976 to May 
1982, but she did not serve on active duty between October 
19, 1984 and July 1, 1985, and she also did not serve on 
active duty continuously for three years after June 30, 1985.

2.  The veteran first performed full-time Air National Guard 
duty before June 30, 1985.


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 101, 3002, 
3011, 3018A (West 1991); 38 C.F.R. §§ 3.6(c), 3.14(d), 
21.7020, 21.7040, 21.7044 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her period of full-time service in 
the air National Guard should count as active duty service 
for the purposes of determining eligibility for Chapter 30 
educational assistance benefits.

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that the veteran served on 
active duty with the Air Force from June 16, 1976 to May 15, 
1982.  Also of record are two Certificates of Release or 
Discharge from Active Duty (DD Form 214) reflecting that the 
veteran served with the Air National Guard from June 1982 to 
September 1998.

An individual may be entitled to educational assistance under 
Chapter 30 if he or she first entered on active duty as a 
member of the Armed Forces after June 30, 1985, or was 
eligible for educational assistance allowance under Chapter 
34 as of December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 
C.F.R. § 21.7040.  In this case, the evidence of record 
indicates that the veteran first entered on active duty in 
June 1976; therefore, she does not qualify for Chapter 30 
educational benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  To convert Chapter 34 benefits to Chapter 
30 benefits, a veteran must have served on active duty at any 
time during the period between October 19, 1984, and July 1, 
1985, and have continued on active duty without a break in 
service for three years after June 30, 1985, or have been 
discharged after June 30, 1985, for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).

For purposes of the Chapter 30 program, the term "active 
duty" means full-time duty in the Armed Forces, other than 
active duty for training, but includes full-time National 
Guard duty first performed after June 30, 1985, by a member 
of the Army National Guard of the United States.  38 U.S.C.A. 
§§ 101(21)(A), 3002(7); 38 C.F.R. § 21.7020 (b)(1)(A).  The 
term "active duty for training" means full-time duty in the 
Armed Forces performed by the Reserves for training purposes, 
and in the case of members of the Army National Guard of any 
State, full-time duty under section 316, 502, 503, 504, or 
505 of title 32.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(iii)(3).

In this case, even assuming for the sake of argument that the 
veteran had remaining Chapter 34 eligibility as of December 
31, 1989 (the data from DOD is unclear), the veteran did not 
serve on active duty between October 19, 1984 and July 1, 
1985, and she also did not serve on active duty continuously 
for three years after June 30, 1985, nor was she discharged 
after June 30, 1985 for any of the aforementioned reasons.  
She therefore can not qualify for Chapter 30 educational 
benefits under 38 U.S.C.A. § 3011.  The veteran's full-time 
service in the Air National Guard does not constitute active 
duty under Chapter 30.  In this regard, the Board notes that 
the veteran's orders to duty in the Air National Guard cite 
to 32 U.S.C. 502(f) for issuance authority.  As noted 
earlier, National Guard service under 32 U.S.C. 502(f) does 
not qualify as active duty, but is instead treated as active 
duty for training in this case.  See 38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c)(iii)(3).  In sum, the veteran's service in 
the Air National Guard cannot be construed as showing that 
the veteran served on "active duty" at any time between 
October 19, 1984, and July 1, 1985, or continuously for three 
years after June 30, 1985 for the purpose of determining 
Chapter 30 eligibility.

The Board has also considered the provision of 38 U.S.C.A. § 
3002(7), which states that for certain members, "active duty" 
includes full-time National Guard duty first performed after 
June 30, 1985.  However, as the evidence indicates that the 
veteran first performed full-time National Guard duty before 
June 30, 1985, this provision can not constitute a basis for 
granting Chapter 30 benefits.  38 U.S.C.A. § 3002(7).

In her March 1999 substantive appeal, the veteran indicated 
that citations to Title 32 in her Air National Guard orders 
was an "administrative oversight by the Air National 
Guard."  However, the veteran has offered no evidence to 
support her assertion that her air National Guard orders of 
record contain any inaccuracies.  The Board observes that in 
February 2000, the RO sent the veteran DD Form 149 
(Application for Correction of Military Records under the 
Provisions of Title 10, U.S. Code, Section 1552).  However, 
at this juncture the veteran has not provided information 
regarding the disposition of this application and, as such, 
the citation to Title 32 on her orders governs.  The veteran 
is advised that should favorable action be taken on her 
application to correct her military records, she should so 
inform the RO for further action on her claim for VA 
educational assistance.  

The veteran also indicated in her March 1999 substantive 
appeal that she may be entitled to Chapter 30 benefits by 
virtue of Public Law 101-510.  However, one of the threshold 
requirements for benefits under that provision (codified as 
amended in 38 U.S.C. § 3018A) is that the veteran be 
involuntarily separated from service after February 2, 1991.  
In this regard, the veteran's DD 214 reflects that she 
voluntarily retired from service, effective in September 
1998.

The veteran has also testified and stated that she had been 
misled or misinformed about her eligibility for educational 
benefits by both DOD and VA officials at various times in her 
career.  The Board has reviewed the veteran's testimony and 
written statements in this regard and finds her to be 
credible.  However, even assuming that the veteran was 
incorrectly advised by VA employees regarding her eligibility 
for educational assistance benefits, the Board is not 
authorized to award payment of benefits where statutory 
requirements for such benefits were not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).  Therefore, even if it 
were shown that she received inaccurate advice regarding her 
eligibility for VA educational assistance benefits, this 
would not create any legal right to benefits where such 
benefits are otherwise precluded by law.  See Shields v. 
Brown, 8 Vet. App. 346, 351 (1995).

The Board acknowledges and is sympathetic to the arguments 
given by the veteran, including those advanced at the March 
1999 RO hearing.  However, the legal criteria governing 
service eligibility requirements for Chapter 30 educational 
assistance are clear and specific.  The Board is not free to 
deviate from the law as passed by the Congress.  Based on the 
foregoing, the Board finds that there is simply no legal 
basis to find the veteran eligible for educational assistance 
benefits under Chapter 30.  As the disposition of this claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

